DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schauch (DE 103 54 611 abstract) in view of Hofmann et al. (DE 19506457 abstract).  Schauch teaches shears comprising a first holding element (A) with a first recess, and a second holding element (A’) arranged in a region of and faces the first recess, wherein the first and second holding elements are configured and arranged movably about their respective axes so that movement towards each other can enclose a glass tube in the first recess and between the holding elements, wherein the respective axes (D and D’) are different from each other (figures 1-3). However,  Schauch doesn’t suggest a first and second recess. Hofmann also teaches shears comprising a first holding element (left limb, i.e. 4) with a first recess 5 and a second recess 6, a second holding element (right limb, i.e. 3) arranged in a region of and faces the first and second recessed, wherein the first and second holding elements are configured and arranged movably about respective axes with respect to each other so that movement towards each other is capable of enclosing a glass tube in each of the first and second recesses and between the holding elements, the first recess being closer to the respective axes than the second recess (figure, abstract). The first and second recesses are of different size that can accommodate different size articles. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the first and second holding elements of Schauch to comprise of two recesses so as to accommodate articles having different sizes. 
Regarding claim 2, the first and second holding elements of Schauch are considered limbs of a clamp.
Regarding claim 3, the first and second holding elements are mirror symmetrical with respect to one another (figures 1-3 of Schauch and figures 1 of Hofmann).
Regarding claim 4, Schauch shows the first and second holding elements are configured so that movement of the first and second holding elements is mirror symmetrical with respect to one another, i.e. toward and away from each other (figures 1-2).
Regarding claims 5 and 6, Hofmann shows the first and second holding elements are configured to move with respect to one another in different planes and so that outer edges therefore overlap when moved towards each other (figures 5-6, abstract). 
Regarding claim 8, Hofmann shows the first and second recesses are indentations (figures 1-2).
Regarding claim 9, Hoffman shows the indentations can be a guide for tubular structures of identical diameters (figure 1).
Regarding claim 10, Hofmann shows the second holding element further comprises the first and second recesses (figure 1).
Regarding claim 11, Hofmann shows a first and second recess formed by curved sections. Hofmann further teaches a straight edge portion in between the two recesses (as identified closest by arrow 6’).
Allowable Subject Matter
Claims 13-22 are allowed.
Claims 7 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art teaches first and second holding elements comprising first and second recesses defining tube guides for holding tubes between the opposing recesses, wherein the holding elements are moved about respective rotation axes between open and closed positions. However, the prior art fails to fairly suggest the combination of holding elements secures to a base plate at respective rotation axes that are spaced apart from one another and holding elements configured to allow glass tubes to be moved from the outer tube guide formed by the pair of second recesses to an inner tube guide formed by the pair of first recesses.  The prior art of record teaches the respective rotation axes of the first and second holding elements share the same line, and thus are not spaced apart from one another. The closest prior art is Seibert (DE 2456584, provided for by applicant), who teaches a first holding element comprising a recess and second holding element comprising a recess, the recesses defining a tube guide for holding a tube. Seibert also teaches the first and second holding elements rotatably secured on a base plate at respective axes, wherein the first and second axes that are spaced apart from one another, so that the first and second holding elements move between open and closed position. However, Seibert does not teach the holding elements are configured to allow glass tubes to move between the holding elements along an axis of symmetry from a first tube guide to a second tube guide, especially since the holding elements form only one tube guide and is lacking a second tube guide. 
The prior art also fails to fairly suggest first and second holding elements comprising the first and second recesses to be connected via first and second respective connecting rods to a piston that is guided in a direction along an axis of symmetry.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to suggest utilizing the device of Hofmann in a hot forming machine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed February 15, 2022, with respect to claim 1 under Zhou or Hofmann have been fully considered and are persuasive.  The rejection of claim 1 under Zhou or Hofmann has been withdrawn. 
Applicant’s arguments, filed February 15, 2022, with respect to the rejection(s) of claim 1 under Zhou or Hofmann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schauch.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741